Case 1:19-cv-24170-JLK Document 10 Entered on FLSD Docket 11/27/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISON

                                  CASE NO.: 19-CV-24170-JLK

 WILLIS KETTRELL

         Plaintiff,

 vs.

 NCL (BAHAMAS) LTD,
 a Bermuda company d/b/a
 NORWEGIAN CRUISE LINE

       Defendant.
 ______________________________/

       DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

         Defendant, NCL (BAHAMAS) LTD. d/b/a NORWEGIAN CRUISE LINE (hereinafter

 “NCL”), by and through the undersigned counsel and pursuant to the applicable Federal Rules of

 Civil Procedure and Local Rules for the United States District Court for the Southern District of

 Florida, hereby moves to dismiss Plaintiff’s Amended Complaint [DE 8], and in support thereof,

 states as follows:

                                        INTRODUCTION

         This is a maritime personal injury action wherein Plaintiff WILLIS KETTRELL alleges

 that on April 23, 2019, while he was a passenger onboard the Norwegian Dawn, he went ashore

 and was allegedly injured while participating in a zipline excursion in Havest Caye, Belize. [DE

 8, ¶¶23-30]. Plaintiff’s Amended Complaint alleges claims against NCL for (1) negligence and (2)

 negligent hiring, retention, training and supervision. [DE 8, Counts I and II]. Plaintiff’s Amended

 Complaint should be dismissed as Plaintiff fails to state a claim for negligence as Plaintiff has

 failed to allege sufficient factual information to support the element of proximate causation.




                                          Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 10 Entered on FLSD Docket 11/27/2019 Page 2 of 9
                                                     Case No.: 19-cv-23989-KMW


 Additionally, Count II of Plaintiff’s Amended Complaint fails to state a claim for negligent hiring

 and/or negligent retention upon which relief can be granted. For these reasons, as well as those set

 forth more fully below, NCL respectfully requests that the Court dismiss Plaintiff’s Amended

 Complaint in its entirety.

                                   MEMORANDUM OF LAW

    I.       Applicable Law

          Incidents occurring on navigable waters and/or bearing a significant relationship to

 traditional maritime activities are governed by maritime law. See Kermarec v. Compagnie

 Generale Transatlantique, 358 U.S. 625 (1959); Kornberg v. Carnival Cruise Lines, Inc.,741F.2d

 1332, 1334 (11th Cir. 1984); Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1321

 (11thCir.1989). Maritime law is applicable to lawsuits by passengers against cruise lines for claims

 accruing at a port of call during a cruise. See e.g. Doe v. Celebrity Cruises Inc., 394 F.3d 891,901

 (11thCir. 2004); Skeen v. Carnival Corp., 2009 U.S. Dist. LEXIS 39355 (S.D. Fla. 2009); Isbell

 v. Carnival Corp., 462 F. Supp. 2d 1232, 1236 (S.D. Fla. 2006); Smolnikar v. Royal Caribbean

 Cruises Ltd., 787 F. Supp. 2d 1308, 1315 (S.D. Fla. 2011). In the instant matter, Plaintiff alleges

 that he was injured while participating in a shore excursion ashore in Harvest Caye, Belize during

 the course of his cruise on the Norwegian Dawn. [DE 8, ¶¶23-30]. As such U.S. maritime law

 governs Plaintiff’s claims.

    II.      Standard of Review

          Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and plain

 statement of the claim showing that the pleader is entitled to relief.” The pleading standard in Rule

 8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the

 defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (U.S.2009)



                                                   2
                                          Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 10 Entered on FLSD Docket 11/27/2019 Page 3 of 9
                                                     Case No.: 19-cv-23989-KMW


 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, while a complaint

 challenged by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

 plaintiff is still obligated to provide the “ground” for his entitlement to relief, and a “formulaic

 recitation of the elements of a cause of action will not do.” Berry v. Budget Rent A Car Systems,

 Inc., 497 F. Supp. 2d 1361, 1364 (S.D. Fla. 2007). “To survive a motion to dismiss, a complaint

 must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

 on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (U.S. 2009). A complaint that offers labels

 and conclusions or a formulaic recitation of the elements of a cause of action is insufficient. Id.;

 see also Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F. 3d 1182, 1188 (11th Cir. 2002) (holding that

 conclusory allegations, unwarranted deductions of fact or legal conclusions masquerading as facts

 will not prevent dismissal). Furthermore, a complaint is also insufficient if it tenders naked

 assertions devoid of further factual enhancement. Id. The complaint should “give the defendant

 fair notice of what the . . . claim is and the grounds upon which it rests.” See Twombly, 550 U.S.

 at 555.Taking the facts as true, a court may grant a motion to dismiss when, "on the basis of a

 dispositive issue of law, no construction of the factual allegations will support the cause of action.”

 Berry, 497 F. Supp. 2d at 1364.

    III.      Motion to Dismiss

              A. Plaintiff’s Negligence Claim (Count I) Should be Dismissed as Plaintiff has not
                 Properly Alleged Proximate Causation

           Count I of Plaintiff’s Amended Complaint should also be dismissed as Plaintiff has failed

 to allege proximate causation. Plaintiff states, in a conclusory fashion, that “as a direct and

 proximate result of the breach of duty alleged above, Plaintiff, Willis Kettrell, suffered [damages].”




                                                    3
                                           Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 10 Entered on FLSD Docket 11/27/2019 Page 4 of 9
                                                     Case No.: 19-cv-23989-KMW


 [DE 8, ¶46]. Plaintiff’s Amended Complaint also alleges1 that “NCL caused this incident by failing

 to properly screen, train and monitor the zip line operator and the zip line workers, and by failing

 to have procedures and safeguards in place, like safety nets to prevent falls like the one Plaintiff

 suffered, and per ride inspections of the zip lines before every participant zips down the line.” Id.

 at ¶32. However, Plaintiff’s Amended Complaint fails to allege any factual information as to how

 any of NCL’s alleged failures to do any of the things listed in paragraphs 42(a)-(k), or their alleged

 failure to screen, train and monitor zip line workers, to have proper procedures in place or to

 conduct inspections (as alleged in paragraph 32), proximately caused Plaintiff’s injuries and/or

 damages.

        For example, Plaintiff alleges that the zip line workers “were not adequately trained or

 competent to monitor the zip lines” or “to inspect the zip lines” and that NCL “did not have

 adequate first aid and/or other medical supplies to treat persons injured on the zip line” and that

 “the response time for addressing and/or treating persons injured on the zip line was very slow.”

 [DE 8, ¶42(j)-(k)]. However, Plaintiff fails to allege what training or medical supplies the zip line

 workers should have had or how any such training or medical supplies would have prevented

 Plaintiff’s alleged incident. Likewise, Plaintiff alleges that NCL was negligent in the lack of

 maintenance and inspections of the lines. [DE 8, ¶42(a)-(b)]. However, Plaintiff fails to allege any

 facts as to what such inspections would have shown or how any different maintenance or

 inspections procedures would have prevented Plaintiff’s incident. Even taking Plaintiff’s




 1
   This allegation was not pled in Plaintiff’s initial Complaint. [DE 1]. NCL moved to dismiss
 Plaintiff’s initial Complaint for failure to properly plead proximate causation, among other
 reasons. [DE 7, pp. 7-8]. NCL respectfully submits that the addition of this conclusory allegation
 does not cure the insufficiency in Plaintiff’s pleading and that Plaintiff’s Amended Complaint also
 fails to state a claim for negligence upon which relief can be granted as Plaintiff’s Amended
 Complaint also fails to properly allege the element of proximate causation.

                                                    4
                                           Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 10 Entered on FLSD Docket 11/27/2019 Page 5 of 9
                                                     Case No.: 19-cv-23989-KMW


 allegations in the light most favorable to Plaintiff, the Amended Complaint is devoid of any factual

 information that would put NCL on notice as to how the allegations in paragraphs 32 and 42(a)-

 (k) proximately caused Plaintiff’s alleged injuries and/or damages.

        Courts in this District have previously dismissed similar form allegations where the

 plaintiff failed to allege how any of the breaches allegedly proximately caused plaintiff’s damages.

 See e.g., Rinker v. Carnival, 753 F. Supp. 2d 1237, 1242 (S.D. Fla. 2010) (Seitz, J.) (“Nothing in

 the Amended Complaint indicates how Plaintiff was injured because of the failures set out in

 paragraphs 19(a)-(e). Therefore, the allegations of negligence based on the actions in paragraphs

 19(a)-(e) do not meet the pleading requirements of Iqbal and Twombly. Thus, the claims based on

 the allegations in paragraphs 19(a)-(e) should be dismissed.”). In light of the above, NCL

 respectfully submits that Plaintiff’s Amended Complaint does not properly allege proximate

 causation. Accordingly, NCL respectfully submits that this Honorable Court must dismiss

 Plaintiff’s negligence claim (Count I) for failure to state a claim upon which relief can be granted.

            B. Count II of Plaintiff’s Amended Complaint Fails to State a Claim for Negligent
               Hiring and/or Retention

        Count II of Plaintiff’s Amended Complaint fails to state a claim for negligent hiring and/or

 retention against NCL. [DE 8, Count II]. To state a claim for negligent hiring or retention, Plaintiff

 must plead ultimate facts showing: “(1) the contractor was incompetent or unfit to perform the

 work; (2) the employer knew or reasonably should have known of the particular incompetence or

 unfitness; and (3) the incompetence of unfitness was the proximate cause of the plaintiff’s injury.”

 Gayou v. Celebrity Cruises, Inc., 2012 U.S. Dist. LEXIS 77536, *14 (S.D. Fla. 2012) and

 Smolnikar, 787 F. Supp. 2d 1308, 1318 (S.D. Fla. 2011)).

        Moreover, to state a claim for negligent hiring/selection, Plaintiff must demonstrate that

 NCL knew or should have known of the unfitness or incompetence of the employee or contractor


                                                    5
                                           Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 10 Entered on FLSD Docket 11/27/2019 Page 6 of 9
                                                     Case No.: 19-cv-23989-KMW


 prior to hiring them. See e.g., Duquesne v. City of Miami Beach, 2012 U.S. Dist. LEXIS 103993,

 *28 (S.D. Fla. July 26, 2012) (“Negligent hiring occurs when, prior to the time the employee is

 actually hired, the employer knew or should have known of the employee’s unfitness.”) (emphasis

 added); Stires v. Carnival Corp., 243 F. Supp. 2d 1313, 1318 (M.D. Fla. 2002); compare with

 Garcia v. Duffy, 492 So. 2d 435, 438 (Fla. 2d DCA 1986) (“negligent retention, on the other hand,

 occurs when, during the course of employment, the employer becomes aware or should have

 become aware of problems with an employee that indicated his unfitness, and the employer fails

 to take further action such as investigating, discharge or reassignment.”). Thus, the principle

 difference between negligent hiring and negligent retention is the time at which the

 contractor/employer is charged with knowledge of the employee/independent contractor’s

 unfitness.

        In the instant matter, Plaintiff’s Amended Complaint wholly fails to allege the second

 element of a claim for negligent hiring or retention – that NCL knew or should have known that

 the zip line workers were incompetent or unfit. [DE 8]. As Plaintiff has not alleged an essential

 element of his claim, Count II of Plaintiff’s Amended Complaint must be dismissed. See e.g.,

 Gayou v. Celebrity Cruises, Inc., 2012 U.S. Dist. LEXIS 77536, *14 (S.D. Fla. 2012).

        Notwithstanding the above, Plaintiff claim for negligent hiring and/or retention must also

 be dismissed as Plaintiff has failed to allege sufficient factual information to support the second

 and third elements of his claim. Plaintiff alleges that the zip line workers “were not adequately

 trained or competent to monitor the zip lines”, “were not adequately trained or competent to inspect

 the zip lines” and alleges, in a conclusory manner, that “[a]s a direct and proximate result of the

 breach of the duty alleged above, Plaintiff suffered [damages].” [DE 8, ¶42(h)-(i) and ¶50].

 However, Plaintiff has not alleged any factual information to support that NCL knew or should



                                                   6
                                          Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 10 Entered on FLSD Docket 11/27/2019 Page 7 of 9
                                                     Case No.: 19-cv-23989-KMW


 have known about any particular incompetence or unfitness on behalf of the zip line workers or

 that such incompetence or unfitness proximately caused Plaintiff’s injury and/or damages. Id. As

 Plaintiff’s Amended Complaint fails to allege factual information to support the second and third

 elements of Plaintiff’s claim, Plaintiff’s negligent hiring/retention claim must be dismissed. See

 Fed. R. Civ. P. 8(a)(2); see also Mumford v. Carnival, 7 F. Supp 3d 1243, 1249 (S.D. Fla. 2014)

 (dismissing negligent retention claim for insufficient allegations); Delva v. MSC Crociere, S.A.,

 2014 WL 11706430 (S.D. Fla. 2014) (dismissing plaintiffs’ negligent retention claim because

 “while plaintiffs claim MSC hired and retained incompetent crewmembers, they say nothing about

 whether MSC was on notice of those employees’ incompetence.”).

        In other words, even had Plaintiff plead all three elements of his negligent hiring/retention

 claim, Plaintiff’s claim should still be dismissed for lack of factual information to support the

 elements of the claim. Plaintiff’s Amended Complaint alleges only barebones allegations, which

 are nothing more than an incomplete recitation of some, but not all, of the elements of a negligent

 hiring/retention claim and are, therefore, insufficient under the law. See Iqbal, 129 S. Ct. at 1949

 (“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

 true, to state a claim to relief that is plausible on its face.”); see also Oxford Asset Mgmt., Ltd. v.

 Jaharis, 297 F. 3d 1182, 1188 (11th Cir. 2002) (holding that conclusory allegations, unwarranted

 deductions of fact or legal conclusions masquerading as facts will not prevent dismissal). Absent

 from Plaintiff’s Amended Complaint are any allegations which would establish that NCL was or

 should have been on notice of any incompetence or unfitness of the zip line workers. Additionally,

 Plaintiff fails to allege any facts demonstrating how any incompetence of the zip line workers (e.g.,

 the alleged inadequate training and alleged lack of medical supplies) proximately caused his

 injuries. In light of the above, NCL respectfully submits that this Honorable Court must dismiss



                                                    7
                                           Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 10 Entered on FLSD Docket 11/27/2019 Page 8 of 9
                                                     Case No.: 19-cv-23989-KMW


 Plaintiff’s claim for negligent hiring and/or retention because as currently pled, Plaintiff’s

 Amended Complaint fails to state a claim for negligent hiring and/or retention upon which relief

 can be granted.

        WHEREFORE, the Defendant, NCL (Bahamas) Ltd. d/b/a Norwegian Cruise Line,

 respectfully requests that this Honorable Court enter an Order granting NCL’s motion and

 dismissing Plaintiff’s Amended Complaint in its entirety, and for any and all further relief this

 Court deems just and proper.

        Dated: November 27, 2019
               Miami, Florida
                                               Respectfully submitted,

                                               NORWEGIAN CRUISE LINE
                                               Attorneys for Defendant
                                               7665 Corporate Center Drive
                                               Miami, Florida 33126
                                               Telephone:     (305) 436-4377
                                               Facsimile:     (305) 468-2132

                                               By: /s/ Rachael M. Fagenson
                                                       Rachael M. Fagenson, Esq.
                                                       Florida Bar No. 91868
                                                       rfagenson@ncl.com

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that this 27th day of November 2019 I electronically filed the

 foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record identified on the attached Service List

 in the manner specified, either via transmission of Notices of Electronic Filing generated by

 CM/ECF or in some other authorized manner for those counsel of parties who are not authorized

 to electronically receive Notices of Electronic Filing.

                                               By: /s/ Rachael M. Fagenson
                                                       Rachael M. Fagenson, Esq.


                                                   8
                                          Norwegian Cruise Line
Case 1:19-cv-24170-JLK Document 10 Entered on FLSD Docket 11/27/2019 Page 9 of 9
                                                     Case No.: 19-cv-23989-KMW


                                       SERVICE LIST

                            Willis Kettrell vs. NCL (Bahamas) Ltd.
                                 Case No.: 19-CV-24170-JLK
                United States District Court for the Southern District of Florida

 Rachael M. Fagenson, Esq.                             Spencer M. Aronfeld, Esq.
 NORWEGIAN CRUISE LINE                                 Abbey Hernandez Ivey, Esq.
 7665 Corporate Center Drive                           Matthias Hayashi, Esq.
 Miami, FL 33126                                       ARONFELD TRIAL LAWYERS
 Telephone:     (305) 436-4377                         One Alhambra Plaza, Penthouse
 Facsimile:     (305) 468-2132                         Coral Gables, Florida 33134
 rfagenson@ncl.com                                     aronfeld@aronfeld.com
 mfonticiella@ncl.com                                  aivery@aronfeld.com
 Attorneys for Defendant                               mhayashi@aronfeld.com
                                                       Telephone:     (305) 441-0440
                                                       Facsimile:     (305_ 441-0198
                                                       Attorneys for Plaintiff




                                                 9
                                        Norwegian Cruise Line
